       Case 4:18-cv-00575-BSM Document 64 Filed 11/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

CLARENCE ABRAM, et al.                                                     PLAINTIFFS

v.                         CASE NO. 4:18-CV-00575-BSM

SEECO, INC., et al.                                                      DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 4th day of November, 2020.



                                                  UNITED STATES DISTRICT JUDGE
